Citation Nr: 0623237	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  03-25 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.  


REPRESENTATION

Appellant represented by:	Christina C. Mesa, Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In February 2006, the Board determined that additional 
development was required and sought an expert medical opinion 
from the Veterans Health Administration (VHA).  This opinion 
was received in March 2006.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a November 1996 decision, the Board determined that 
new and material evidence had not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  

2.  Evidence received since the November 1996 Board decision 
is neither cumulative nor redundant of evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1996 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1104 (2005).

2.  New and material evidence has been received since the 
November 1996 Board decision to reopen a claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under the revised provisions of 38 C.F.R. § 3.156(a), which 
are effective in this case because the appellant's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

By a November 1996 decision, the Board determined that new 
and material evidence with respect to the issue of whether 
the veteran's service connected disability was either the 
principal or contributory cause of the veteran's death so as 
to reopen the appellant's claim, which had been finally 
denied by the RO in an October 1981 rating decision, had not 
been presented.  The November 1996 decision of the Board was 
affirmed by the United States Court of Appeals for Veterans 
Claims (Court) in July 1998.

Evidence received subsequent to the November 1996 Board 
decision includes a March 2006 VA Specialist's Medical Expert 
Opinion and a June 2006 opinion of a private neurologist.  
These opinions include conclusions by the medical experts 
with respect to whether the veteran's service connected 
rhinitis, sinusitis, and headaches caused or materially 
hastened his death.  These expert medical opinions were not 
previously considered by the VA.  

It is important for the appellant to understand that 
significant new and highly probative evidence in this case 
does not support her claim (beyond the evidence in this case 
that did not support the claim when the Board addressed this 
issue many years ago) and that evidence against the 
appellant's claim can not provide the basis to reopen this 
claim.  However, the new June 2006 private medical report 
raises a reasonable possibility of substantiating the 
appellant's claim.  Accordingly, this evidence is "new and 
material" and the claim is reopened.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As stated by the U.S. 
Court of Appeals for Veterans Claims (Court), the Secretary 
"must" reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  In the event that any defect in notice or 
assistance is found, the Board emphasizes that, given the 
favorable disposition of the appeal, such defect does not 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

ORDER

As new and material evidence has been received, the claim for 
service connection for the cause of the veteran's death is 
reopened.  To this extent, the appeal is granted.


REMAND

As noted above, in February 2006, the Board requested a 
specialist medical opinion from VHA with respect to the 
appellant's claim.  38 C.F.R. § 20.901(a); see 38 U.S.C.A. 
§§ 5109(a), 7109(a).  The report, dated in March 2006, has 
been associated with the claims folder.

As required by law and regulation, the Board provided the 
appellant and her attorney a copy of this report and afforded 
her time to respond with additional evidence or argument.  In 
June 2006, VA received additional argument and evidence, 
including a June 2006 private medical opinion, from the 
appellant's attorney on behalf of the appellant.  This 
response does include a waiver of RO consideration of the 
additional evidence.  

Pursuant to 38 C.F.R. § 20.1304, pertinent evidence received 
by the Board under this section necessitates a return of the 
case to the RO for review, consideration, and preparation of 
a supplemental statement of the case prior to a Board 
decision unless there has been a waiver of such referral.  No 
such waiver is of record.  Therefore, the appeal must be 
remanded to the RO for initial consideration of the VHA 
opinion and additional evidence and argument submitted on the 
appellant's behalf.  

Accordingly, the case is REMANDED for the following action:

After completing any additional necessary 
development, the RO should readjudicate 
the issue on appeal, considering the new 
evidence secured since the March 2005 
statement of the case.  If the 
disposition remains unfavorable, the RO 
should furnish the appellant and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


